Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-17, 19-20, 22-28 and 32-37 are pending. 

Claims 19-20 and 22-27 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 1-5, 7-17, 28 and 32-37, drawn to a bispecific antibody that read on
(A) OX40 as the first target antigen, and FAP as the second target antigen, 
(B) a first antigen binding domain that binds to OX40 comprising (a) a heavy chain variable region (VHOX40) of SEQ ID NO:40 comprising (i) CDR-H1: SEQ ID NO:17, (11) CDR-H2: SEQ ID NO:19, and (iii) CDR-H3: SEQ ID NO:22, (b) a light chain variable region (VLOX40) of SEQ ID NO-41 comprising (iv) CDR-L1: SEQ ID NO:28, (v) CDR-L2: SEQ ID NO:31, and (vi) CDR-L3: SEQ ID NO:35. 
(C). a second antigen binding domain that binds to FAP (VH, VL, CDRs) comprising (a) a heavy chain variable region (VH FAP) of SEQ ID NO:7 comprising (1) CDR-H1: SEQ ID NO:1, (11) CDR-H2: SEQ ID NO:2, and (iii) CDRH3: SEQ ID NO:3, (b) a light chain variable region (VL FAP) of SEQ ID NO:8 (iv) CDR-L1: SEQ ID NO-4, (v) CDR-L2: SEQ ID NO:5, and (vi) CDR-L3: SEQ ID NO:6. And 
D. Cancer as the particular disorder, are being acted upon in this Office Action.  

Objection and Rejection Withdrawn 
	The objection to claim 14 is withdrawn in view of the claim amendment. 

	The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5, 7-17, 28 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii).  
Claim 1 encompasses any bispecific antibody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to any first target and one antigen binding domain capable of specific binding to any second target comprising:
(a) a first fusion polypeptide comprising any first part of any first antigen binding domain capable of specific binding to the first target, any spacer domain, any second part of any first antigen binding domain capable of specific binding to the first target and any first part of an antigen binding domain capable of specific binding to the second target, wherein
the spacer domain comprises any antibody hinge or fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof,
the first part of the first antigen binding domain capable of specific binding to the first target is fused either directly to, or via a first peptide linker to, the N-terminus of the spacer domain,
 the second part of the first antigen binding domain capable of specific binding to the first target 1s fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the first antigen binding domain capable of specific binding to the first target, and 
(b) a second fusion polypeptide comprising a first part of a second antigen binding domain capable of specific binding to a first target, a spacer domain, a second part of the second antigen binding domain capable of specific binding to a first target and the second part of an antigen binding domain capable of specific binding to a second target, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof, 
the first part of the second antigen binding domain capable of specific binding to a first target is fused either directly to or via a first peptide linker to, the N-terminus of the spacer domain,
the second part of the second antigen binding domain capable of specific binding to a first target is fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the second antigen binding domain capable of specific binding to a first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the second antigen binding domain capable of specific binding to a first target, 
and wherein the first part and the second part of the antigen binding domain capable of specific binding to the second target are associated with each other to form the antigen binding domain capable of specific binding to the second target and wherein the first part and the second part of the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first and second fusion polypeptide.
Claim 2 encompasses the bispecific antibody of claim 1, wherein in the first fusion polypeptide the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target and wherein in the second fusion polypeptide the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target.
Claim 3 encompasses the bispecific antibody of claim 1 or 2, wherein the third peptide linker connecting the first part or the second part of an antigen binding domain capable of specific binding to a second target comprises at least 15 amino acids. 
Claim 4 encompasses the bispecific antibody of claim 1, wherein the first fusion polypeptide comprises the heavy chain variable domain of the antigen binding domain capable of specific binding to a second target and the second fusion polypeptide comprises the antibody light chain variable domain of the antigen binding domain capable of specific binding to a second target or the first fusion polypeptide comprises the light chain variable domain of the antigen binding domain capable of specific binding to a second target and the second fusion polypeptide comprises the antibody heavy chain variable domain of the antigen binding domain capable of specific binding to a second target. 
Claim 5 encompasses the bispecific antibody of claim 1, wherein in both the first fusion polypeptide and the second fusion polypeptide the first part of the antigen binding domain capable of specific binding to the first target is an antibody heavy chain Fab fragment and the second part of the antigen binding domain capable of specific binding to the first target is an antibody light chain Fab fragment. 
Claim 7 encompasses the bispecific antibody of any claim 1, wherein the spacer domain comprises an antibody hinge region or a fragment thereof and an IgGl Fc domain. 
Claim 8 encompasses the bispecific antibody of claim 1, wherein the spacer domain of the first fusion polypeptide comprises holes and the spacer domain of the second fusion polypeptide comprises knobs according to the knobs into hole method. 
Claim 9 encompasses the bispecific antibody of claim 1, wherein the IgGl Fc domain comprises amino acid substitutions L234A, L235A and P329G (numbering according to Kabat EU index).
Claim 10 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a second target is an antigen binding domain capable of specific binding to a tumor associated antigen. 
Claim 11 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a second target is an antigen binding domain capable of specific binding to any Fibroblast Activation Protein (FAP).
Claim 12 encompasses the bispecific antibody of claim 11, wherein the antigen binding domain capable of specific binding to FAP comprises:
(a) a heavy chain variable region (VH FAP) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:1, (i1) CDR-H2 comprising the amino acid sequence of SEQ ID NO:2, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:3, and a light chain variable region (VL FAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO-4, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:5, and (v1) CDR-L3 comprising the amino acid sequence of SEQ ID NO:6, or
(b) a heavy chain variable region (VH FAP) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:9, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:10, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO:11, and a light chain variable region (VL FAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:12, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:13, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:14.
Claim 13 encompasses the bispecific antibody of any one of claim 11, wherein the antigen binding domain capable of specific binding to FAP comprises
(a) a heavy chain variable region (VH FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:7, and a light chain variable region (VL FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:8, or
(b) a heavy chain variable region (VH FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:15, and a light chain variable region (VL FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:16.
Claim 14 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a first target is an antigen binding domain capable of specific binding to any OX40.
Claim 15 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises
(a) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:22, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:35, or
(b) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:21, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:34, or
(c) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:23, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:36, or
(d) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:24, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:37, or
(e) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:25, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:29, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:32, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:38, or (f) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (ii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:26, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:29, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:32, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:38, or
(g) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:27, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:30, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:33, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:39.
Claim 16 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises
(a) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:40 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:41, or
(b) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:42 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:43, or
(c) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:44 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:45, or
(d) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:46 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:47, or
(e) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:48 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:49, or
(f) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:50 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:51, or
(g) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:53.
Claim 17 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises (a) a heavy chain variable region (VHOX40) comprising the amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:40, and a light chain variable region (VLOX40) comprising the amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:41. 
Claim 28 encompasses a pharmaceutical composition comprising the bispecific antibody of claim 1 and a pharmaceutically acceptable excipient.
Claim 32 encompasses a method of treating any individual in need thereof, comprising administering to the individual an effective amount of the bispecific antibody of claim 1-or the pharmaceutical composition of claim 28.
Claim 33 encompasses the method of claim 32, further comprising administering any additional therapeutic agent to the individual.
Claim 34 encompasses the method of claim 32, wherein the treated individual has any cancer.
Claim 35 encompasses the method of claim 34, wherein the treating the individual with cancer with the bispecific antibody delays progression of the cancer or prolongs survival of the individual. 
Claim 36 encompasses the method of claim 32, wherein the treated individual has any infection.
Claim 37 encompasses the method of claim 32, wherein treating the individual stimulates a T cell response or supports survival of activated T cells in the individual when compared to the T cell response or activated T cell survival before administering the bispecific antibody to the individual.
Regarding tumor associated antigen, the specification discloses:
[0123] A "tumor associated antigen" as used herein refers to an antigenic determinant presented on the surface of a target cell, which is a cell in a tumor such as a cancer cell, a cell of the tumor stroma or a B cell. In certain aspects, the tumor associated antigen is Fibroblast Activation Protein (FAP). 
Regarding Fibroblast Activation Protein (FAP), the specification discloses: 
[0125] The term "Fibroblast activation protein (FAP)", also known as Prolyl endopeptidase FAP or Seprase (EC 3.4.21), refers to any native FAP from any vertebrate source, including mammals such as primates (e.g. humans) non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), unless otherwise indicated. The term encompasses "full-length," unprocessed FAP as well as any form of FAP which results from processing in the cell. The term also encompasses naturally occurring variants of FAP, e.g., splice variants or allelic variants. In one embodiment, the antigen binding molecule of the invention is capable of specific binding to human, mouse and/or cynomolgus FAP. The amino acid sequence of human FAP is shown in UniProt (www.uniprot.org) accession no. Q12884 (version 149, SEQ ID NO:97), or NCBI (www.ncbi.nlm.nih.gov/) Ref Seq NP_004451.2. The extracellular domain (ECD) of human FAP extends from amino acid position 26 to 760. The amino acid sequence of mouse FAP is shown in UniProt accession no. P97321 (version 126, SEQ ID NO:98), or NCBI RefSeq NP_032012.1. The extracellular domain (ECD) of mouse FAP extends from amino acid position 26 to 761. Preferably, an anti-FAP binding molecule of the invention binds to the extracellular domain of FAP. Exemplary anti-FAP binding molecules are described in International Patent Application No. WO 2012/020006 A2. 
Regarding OX40, the specification discloses:
[0163] The term "OX40", as used herein, refers to any native OX40 from any vertebrate source, including mammals such as primates (e.g. humans) and rodents (e.g., mice and rats), unless otherwise indicated. The term encompasses "full-length," unprocessed OX40 as well as any form of OX40 that results from processing in the cell. The term also encompasses naturally occurring variants of OX40, e.g., splice variants or allelic variants. The amino acid sequence of an exemplary human OX40 is shown in SEQ ID NO: 107 (Uniprot P43489, version 112) and the amino acid sequence of an exemplary murine OX40 is shown in SEQ ID NO: 113 (Uniprot P47741, version 101).


Regarding peptide linker, the specification discloses:
[0171] The term "peptide linker" refers to a peptide comprising one or more amino acids, typically about 2 to 20 amino acids. Peptide linkers are known in the art or are described herein. Suitable, non-immunogenic linker peptides are, for example, (G.sub.4S).sub.n (SEQ ID NO: 185), (SG4).sub.n (SEQ ID NO: 186) or G.sub.4(SG.sub.4).sub.n (SEQ ID NO: 187) peptide linkers, wherein "n" is generally a number between 1 and 10, typically between 1 and 4, in particular 2, i.e. the peptides selected from the group consisting of GGGGS (SEQ ID NO:77), GGGGSGGGGS (SEQ ID NO:78), SGGGGSGGGG (SEQ ID NO:79), GGGGGSGGGGSSGGGGS (SEQ ID NO:80), (G.sub.40.5).sub.3 (SEQ ID NO: 81) or GGGGSGGGGSGGGGS (SEQ ID NO:81), GGGGSGGGGSGGGG (SEQ ID NO: 82) or G4(SG4).sub.2 (SEQ ID NO:82), (G.sub.4S).sub.4 (SEQ ID NO: 83) or GGGGSGGGGSGGGGSGGGGS (SEQ ID NO:83), and GGGGSGGGGSGGGSGGGGS (SEQ ID NO:84), but also include the sequences GSPGSSSSGS (SEQ ID NO:85), GSGSGSGS (SEQ ID NO:86), GSGSGNGS (SEQ ID NO:87), GGSGSGSG (SEQ ID NO:88), GGSGSG (SEQ ID NO:89), GGSG (SEQ ID NO:90), GGSGNGSG (SEQ ID NO:91), GGNGSGSG (SEQ ID NO:92) and GGNGSG (SEQ ID NO:93). Peptide linkers of particular interest are ((G.sub.4S).sub.2 (SEQ ID NO: 78) or GGGGSGGGGS (SEQ ID NO:78) and GGGGSGGGGSGGGSGGGGS (SEQ ID NO:84). 
Regarding spacer domain, the specification discloses: 
[0172] A "spacer domain" according to the present invention is a polypeptide forming a structural domain after folding. Thus, the spacer domain can be smaller than 100 amino acid residues, but needs to be structurally confined to fix the binding motifs. Exemplary spacer domains are pentameric coil-coils, antibody hinge regions or antibody Fc regions or fragments thereof. The spacer domain is a dimerization domain, i.e. the spacer domain comprises amino acids that are able to provide the dimerization functionality. 

Regarding antigen binding domain that binds to OX40, the specification discloses just six antibodies capable of specific binding to OX40 comprises 
(a) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:40 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:42 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:44 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:46 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:48 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:50 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:53. 
Regarding antigen binding domain that binds to any FAP, the specification discloses just two antibodies capable of specific binding to FAP comprises a heavy chain variable region (V.sub.H FAP) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (V.sub.L FAP) comprising the amino acid sequence of SEQ ID NO:8 or a heavy chain variable region (V.sub.H FAP) comprising the amino acid sequence of SEQ ID NO:15 and a light chain variable region (V.sub.L FAP) comprising the amino acid sequence of SEQ ID NO:16, see para. [0312] to [0313].
The specification exemplifies bispecific antibodies with two antigen binding domains that binds to OX40 and FAP (FAP-OX40 Contorsbodies). 
The bispecific Contorsbodies comprising two fusion polypeptides as depicted in FIG. 1A.  The first fusion polypeptide (from N- to C-terminus) comprises VH (OX40)-CH1, (G4S)2 connector (SEQ ID NO: 78), IgG1 hinge, Fc knob, (G4S)2 connector (SEQ ID NO: 78), VL(OX40)-Ckappa, (G4S)2 connector (SEQ ID NO: 78), VH(FAP)-Ckappa; a second fusion polypeptide (from N- to C-terminus): VH (OX40)-CH1, (G4S)2 connector (SEQ ID NO: 78), IgG1 hinge, Fc hole, (G4S)2 connector (SEQ ID NO: 78), VL(OX40)-Ckappa, (G4S)2 connector (SEQ ID NO: 78), VL(FAP)-CH1, wherein 
(a) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:40 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:42 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:44 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:46 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:48 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:50 and the light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) the heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:53 and wherein (a) the heavy chain variable region (VH FAP) comprising an amino acid sequence of SEQ ID NO:7, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:8, or (b) the heavy chain variable region (VH FAP) comprising the amino acid sequence of SEQ ID NO:15, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:16.  These antibodies bind to activated human CD4+ and CD8+ T cells, but not resting CD4+ and CD8+ T cells as OX40 is not expressed in resting T cells, see p. 142, Figures 2E to 2H. 
However, the description of a limited species of human OX40 and FAP specific bispecific Contorsbodies is not presentative of the genus of bispecific antibodies that bind to a disparate first target and second target (claims 1-10, 28, 32-37), wherein the second target is any antigen binding domain capable of specific binding to any Fibroblast Activation Protein (FAP, claim 11) or wherein the first target is any antigen binding domain capable of binding to any OX40 (claim 14) encompassed by the claims.  
The specification does not describe the structure, e.g., amino acid sequences of the “first part” and “second part” of a first antigen binding domain that binds to any first target, and the “first part” and  “second part” of a second antigen binding capable of binding any and all second target.  The term “part” encompasses any fragment of the first and/or second binding domains.  The specification does not describe the structure-identifying information about the claimed bispecific antibodies, nor describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed bispecific antibodies themselves.  
Even assuming the first and second parts are heavy chain variable domain (VH) and light chain variable domain (VL), the specification does not describe the amino acid sequence of the heavy chain variable domain (VH) and light chain variable domain (VL) or the six CDRs of binding domains that bind to all first and second targets.   There is no correlation between the structures, e.g., amino acid sequences of VH and VL that are shared by at least a substantial number of the members of the genus of the antibodies and their common function, e.g., binding to which first and second targets. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii.
Regarding “first part of a first antigen binding domain…a second part of a first antigen binding domain… a first part of the antigen binding domain capable of binding to the second antigen… the second part of the second antigen binding domain…” in claims 1, 2, the term “part” encompasses any fragment, e.g., a few amino acids of the first antigen binding domain and any fragment of the second antigen binding domain.  The specification discloses just the VH-CH1 (first Fab) as the first part of the first antigen binding domain, VL-CL as the second part of the first antigen binding domain and VL-CH1 or VH and CLkappa as the first and second part of the second antigen binding domain, see Fig. 1A.  
However, the specification does not teach any fragment, e.g., a few amino acids of first antigen binding domain and second antigen binding domain are capable of antigen specific binding.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, it is unpredictable as to which fragment is capable of binding to which first and second targets.  
Regarding “pharmaceutical composition” (claim 28), given the lack of specific guidance as to the binding specificity of the bispecific antibody and the lack of in vivo working example, it is unpredictable which undisclosed bispecific antibody binds to which target antigens, in turn, effective for treating which disease, such as any cancer or any infection in the individual.  A pharmaceutical composition in the absent of in vivo working is unpredictable because of known or unknown effects, e.g., immunogenicity, cytokines storm, cross-reactivity, etc.  
Regarding a method of treating an individual in need thereof in claims 32 and 37, the term “an individual” encompasses individual from any species who has any cancer (claim 34) or any infection (claim 36). 
The specification defines “individual” as follow:
[0202] An "individual" or "subject" is a mammal. Mammals include, but are not limited to, domesticated animals (e.g. cows, sheep, cats, dogs, and horses), primates (e.g. humans and non-human primates such as monkeys), rabbits, and rodents (e.g. mice and rats). Particularly, the individual or subject is a human.

Thus, the individual is not limited.  The specification does not disclose the claimed bispecific antibody binds to any first target and second target from any mammals, e.g., cows, sheep, cats, dogs, horses, humans and non-human primates such as monkeys, rabbits, mice, rats, or human. 
While the specification describes bispecific antibodies and antigen binding fragments thereof that specifically bind to just human OX40 and human FAP, it does not describe the structural or functional characteristics of antibodies or first and second part thereof that bind OX40 and FAP from other species and that would be expected to treat all mammals having any cancer or any infection.  
Even assuming the bispecific antibody binds to human OX40 and human FAP, one of skill in the art would not immediately envision or recognize which bispecific antibodies would have the requisite ability to be effectively treating all cancers that lack FAP from those that would merely bind the tumor cells expressing FAP.
Regarding “treatment”, the specification discloses:
[0206] As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology. Desirable effects of treatment include, but are not limited to, preventing occurrence or recurrence of disease, alleviation of symptoms, diminishment of any direct or indirect pathological consequences of the disease, preventing metastasis, decreasing the rate of disease progression, amelioration or palliation of the disease state, and remission or improved prognosis. In some embodiments, the molecules of the invention are used to delay development of a disease or to slow the progression of a disease.

Further, there are no objective evidence that the claimed method could treat, including, but not limited to, preventing occurrence or recurrence of all diseases such as any cancer or any infection in any individual, e.g., e.g., cows, sheep, cats, dogs, horses, humans and non-human primates such as monkeys, rabbits, mice, rats, or human without guidance as to the binding specificity of the bispecific antibody. 
Accordingly, it is also submitted that one of skill in the art would not be able to immediately envision which bispecific antibodies specifically binding to the which first and second targets would be effective in the claimed methods and therefore, one of skill in the art would not recognize that Applicant was in possession of the claimed methods at the time the application was filed.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) A bispecific 2+1 contorsbody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to a first target and one antigen binding domain capable of specific binding to a second target comprising:
(a) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(b) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1A or 
(c) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(d) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1B, or 
(e) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(f) a second fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1C, or 
(g) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CH1 domain, a first peptide linker, a first heavy chain variable domain (VH first), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL first) and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(h) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a first heavy chain variable domain (VH first), a CL domain (Ckappa), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL) and a CH1 domain, as shown in Fig. 1D,
 wherein  the first VH and the first VL forms a first binding domain that binds to a first target,
wherein the second VH and the second VL forms a second binding domain that binds to a second target, 
 wherein the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first fusion polypeptide and second fusion polypeptide, and 
wherein the first target is human OX40 and the second target is human Fibroblast Activation protein (FAP),
(2) the bispecific 2+1 contorsbody that binds to human OX40 and human fibroblast activation protein (FAP), wherein 
(a) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:40 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:42 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:44 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:46 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:48 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:50 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:53 and wherein (a) the heavy chain variable region (VH FAP) comprising an amino acid sequence of SEQ ID NO:7, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:8, or (b) the heavy chain variable region (VH FAP) comprising the amino acid sequence of SEQ ID NO:15, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:16, 
(3) the bispecific 2+1 contorsbody wherein the Fc knob comprises S354 and T366W substitution in the CH3 domain and wherein the Fc hole comprises Y349C, T366S, L368A and Y407V, numbering according to EU numbering, 
(4) a bispecific 2+1 contorsbody comprising a first fusion protein comprising the amino acid sequence of SEQ ID NO: 64 or SEQ ID NO: 66 and a second fusion protein comprising the amino acid sequence of SEQ ID NO: 65 or SEQ ID NO: 67, and (5) a composition comprising any one of the bispecific 2+1 contorsbody above and a pharmaceutically acceptable carrier, (5) a method of treating FAP expressing cancer in a human subject in need thereof, or a method of activating OX40 expressing human T cells comprising administering to the subject an effective amount of any one of the bispecific 2+1 contorsbody above, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).   

Applicant's arguments filed Oct 5, 2022 have been fully considered but they are not persuasive. 

Applicant respectfully traverses because the inventors possessed the claimed subject matter because the specification describes the claimed subject matter in sufficient detail that one skilled in the art can reasonably conclude that the inventor possessed the claimed subject matter, which is evidenced here by at least the disclosures of the Examples and Fig. 1.
Firstly, Applicant has amended claim 16, obviating that claim’s rejection. Applicant thanks the Office for the suggested amendment.
Secondly, regarding claim 28, Applicant respectfully traverses. Claim 28 is directed to a pharmaceutical composition including a Contorsbody of claim 1 and a pharmaceutically acceptable carrier. Claim 28 does not include a requirement to treat any disease; it is directed to a pharmaceutical composition. The specification provides a thorough written description of exemplary buffers, stabilizers, excipients, etc., which can be combined with Contorsbodies to form a pharmaceutical composition of claim 28, see, e.g., page 86, line 22 to page 93, line 36.
Furthermore, Applicant has amended claim 32, obviating in part its rejection, as well as that of claim 37 (which the Office appears to have treated as an independent claim), which depends from claim 32.
Finally, regarding the rejection of the remaining rejected claims, as well as the remaining partial rejection of claims 32 and 37, Applicant’s specification has described in sufficient detail to demonstrate possession of the full scope of the claimed subject matter by the inventors. For example, in Figs. 1E-1N and Example 2, no less than sixteen OX40/FAP 2 + 1 bispecific Contorsbodies are presented. The Examples of the application as filed provide experimental data showing that the inventors’ contribution, as set forth in the present claims, is not limited to particular polypeptides, particular antigen-binding sites, or particular CDR sequences. These sixteen Contorsbody structures are described in the description for example, in Examples 2.1- 2.16, which describe the preparation of Contorsbodies CD134-0093, CD134-0094, P1AE0085, P1AE0086, P1AE0087, P1AE0839, P1AE0821 (“Contorsbody 11”), PIAE1122 (“Contorsbody 1”), P1IAE1942 (“Contorsbody 2”), P1AE1887 (“Contorsbody 3”), P1IAE1888 (“Contorsbody 4”), P1IAE2254 (“Contorsbody 5”), P1AE2340 (“Contorsbody 6”), P1AE2735 (“Contorsbody 8”), P1AE2743 (“Contorsbody 9”), and P1AE2762 (“Contorsbody 10”); application as filed, page 109, line 22-page 136, line 18). For the Office’s convenience, these Contorsbodies could be seen to fall within the two sets of fusion polypeptide pairs (described above as Format 1 and Format 2 as shown in Table 1).
Table 1 (OX40/FAP Contorsbodies Format 1 Format 2 
The Contorsbodies listed above in Table 1, while grouped by Format 1 or Format 2 pairs of fusion polypeptides, differ from each other in linkers, linker length, and how the half antigen binding sites for the first and second antigens are engineered, as described throughout the application, including Fig. 1, and in the specification, page 50, line 9 to page 78, line 17; the definitions (page 22, line 7 to page 50, line 8, as well as the Examples (page 106, line 11 to page 172, line 3), eg seg.. For example, CD134-0093 and CD134-0094 belong to Format 1, but CD134-0093 has the format depicted in Fig. 1A (and as folded, schematically shown in Fig. 1E), while CD134-0094 has the format depicted in Fig. 1B (and as folded, schematically shown in Fig. IF). CD134-0094 has exchanged the half antigen binding site constant chain type for the first antigen, OX40, where Ckappa is at the N-terminus in CD134-0094, instead of CH1 found at the N-terminus of CD132-0093; likewise, Ckappa for the first antigen half antigen binding site is fused to the VL of the first antigen half antigen binding site situated nearer the C-terminus in CD134-0093, while CH1 is found in the parallel spot in CD134-004. Please see Figs. 1A and 1B and page 14, lines 8-34; Example 2.1 (page 109, line 27 to page 111, line 2) and Example 2.2, page 111, line 3 to page 112, line 2.
Not only did the inventors make Contorsbodies that fell into both sets of pairs of polypeptides (Format 1 and Format 2), which varied from each other in binders, linkers, spacers, etc., they were also designed to bind the same set of antigens: OX40 and FAP, and, importantly, they characterized the binding of these molecules to the OX40 and FAP. In Example 3.1 (page 137, line 3- page 138, line 1), Contorsbodies CD134-0093 and CD134-0094 were assayed in vitro for their kinetic affinities to one of their targets, OX40, using surface plasmon resonance and which results are shown in Table 19 (page 137, line 20 to page 138, line 1). Contorsbodies 1- 11 were also tested for their kinetic affinities to the OX40 target, which results are shown in Table 20 (beginning on page 137, line 27). Likewise, these same Contorsbodies were assayed for the kinetic affinities to the other exemplary binder, FAP, in Example 3.2 (page 138, line 2 to page 139, line 11), as shown in Tables 21 (page 139, line3) and 22 (page 139, line 11). These results demonstrate that the tested Contorsbodies bound the intended targets in vitro, regardless of format (Format 1 or 2).
Furthermore, the inventors demonstrated that these different Contorsbody structures (comprising members of Format 1 and Format 2 of fusion polypeptides) can bind their targets on cells. Firstly, they can specifically bind to cells when made to express OX40, as shown in Example 4 (page 140, line 20 to page 146, line 2). Specifically, Contorsbodies CD134-0093 and CD134-0094 bound OX40 to activated CD8+ and CD4+ T cells in vitro (which express OX40 but not FAP; page 141; line 27-page 142, line 3; Figs. 2A and 2C). Similar observations were recorded for Contorsbodies P1 AE0085, P1 AE0086 and P1AE0087 (page 142, lines 4-16; Figs. 2E-2H) and for Contorsbodies 1-11 (page 142, lines 17-28, Figs 8-11). Likewise, for the FAP target, the Contorsbodies specifically bound FAP on human fibroblast activating protein (huFAP) expressing WM266-4 cells, which do not express OX40, but do express FAP. As shown in Fig. 3, Contorsbody CD134-0093 and CD134-0094 bound to the FAP-expressing target cells (Page 142, lines 16-28, Table 23, Figs. 3A-3B). Furthermore, similar observations were recorded for Contorsbodies P1 AE0085, P1 AE0086 and P1AE0087 (page 144, lines 2-18, Table 24, Figs. 3C-3D) as well as for Contorsbodies 1 to 10 (page 145, lines 2-13, Table 25, Figs. 13 and 14). These results demonstrate that the tested Contorsbodies bound the intended targets on live cells, regardless of format (Format 1 or 2).
But the inventors functionally characterized these Contorsbodies in Example 5, “Functional properties of bispecific anti-human OX40 binding molecules” (starting on page 146, line 3). Example 5.3 summarizes the inventors’ observations (page 151, line 2-page 152, line 9) from the experiments described in Example 5.1, “HeLa cells expressing human OX40 and reporter gene NF«B-luciferase” (page 146, line 5-page 23; results also presented in Figs. 4A-4F, 15A-15D, 16A-16D, and 17) and Example 5.2, “Ox40 mediated co-stimulation of sub-optimally #3031551.1 Page 20 of 24
TCR triggered resting human PBMC and hyper-crosslinking by cell surface FAP” (page 148, line 24 to page 151, line 2, results also presented in Figs. SA-5F, 6, 7A-7D, 18A-18D, 19A-19D, 20A-20D, and 21A-21D. Despite differences in binding affinities for the OX40 and FAP targets, “Tall in all, despite the different format, Contorsbodies (and especially CD134-0093) seem to have comparable, if not better properties regarding binding and T-cell activation, than the FAP targeted 2+1 anti OX40 antibodies described in Example 2.18 [Preparation of bispecific OX40 antibodies as control molecules]” (page 152, line 7-9; Figs. 10 and 1P). Thus the specific sequences of these 16 Contorsbodies, whether the Contorsbodies comprised Format 1 or Format 2 fusion polypeptides (as described above) mattered. The many species of these Contorsbodies functioned as intended.
However, these observations for these Contorsbodies were not limited to those that bound OX40 and FAP. Similar observations were recorded when the binders were changed to CD40 and FAP (Examples 8-10). In these examples, FAP-CD40 Contorsbodies P1AE1799, P1AE1902, P1AE1800, P1AE2052, P1AE1901, and P1AE2255 were made (Example 8, page 158, line 3 to page 168, line 1) and tested, both for their kinetic affinities for the FAP and CD40 targets (“All FAP-CD40 contorsbodies were able to bind simultaneously and independently to both antigens” (page 170, lines 15-16) (Example 9; page 168, line 2 to page 170, line 16), and also for their functional activity; all functioned in an in vitro B cell activation assay, “B cells analyzed after 2 days of incubation with agonistic anti-CD40 contorsbodies or cross-linked SGN40 antibody showed an increase in CD69, CD80, CD86 and HLA-DR expression for all tested constructs (see Figures 24A to 24H). Upregulation of these expression markers was dependent on FAP in case of the different FAP-targeted contorsbodies and increase of expression induced by these FAP- dependent antibodies was comparable or slightly lower to the increase induced by the cross- linked SGN40 antibody” (page 171, line 35 to page 172, line 3, found in Example 10, page 170, line 17 to page 172, line 3, Figs. 24A-24H). Likewise, the same was demonstrated for Contorsbodies that bind 4-1BB/FAP, P1AE1899, and P1 AE2051 (Example 6, page 152, line 10 to page 156, line 1), including their function as observed in Example 7 (page 156, line 2 to page 158, line 2). These Contorsbodies fall into Format 1 pair of fusion polypeptides, as described above. In total, 24 Contorsbodies were exemplified in the specification, furthermore, the #3031551.1 Page 21 of 24 specification describes Contorsbodies that bind TNF/FAP (e.g., page 67, line 3 to page 68, line 8).
Thus for the purpose of demonstrating the functioning of the format of the Contorsbodies, the sequence of the binders is immaterial; the requirement of the binders is that they must access and bind their target antigens; thus the claimed subject matter is not limited to particular sequences, as one of skill in the art will readily appreciate.
Applicant’s application has described in sufficient detail to demonstrate possession of the full scope of the claimed subject matter by the inventors. The Examples of the specification provide experimental data showing that the inventors’ contribution, as set forth in the present claims, is not limited to particular polypeptides, particular antigen-binding sites, or particular CDR sequences. Applicant respectfully requests the Office to withdraw the rejection.

In response, the amendment to claim 16, 32 and 37 is acknowledged.  
In response to the argument that claim 28 is directed to a pharmaceutical composition including a Contorsbody of claim 1 and a pharmaceutically acceptable carrier, and not include a requirement to treat any disease, claim 28 does not recite Contorsbody as argued.  A “pharmaceutical” composition implies the composition is intended for treating disease.  A “pharmaceutical composition” in the absent of in vivo working example is unpredictable because the lack of guidance as to the binding specificity of the antibody, the bispecific antibody may have known or unknown effects such as immunogenicity, cytokines storms, cross-reactivity that make the antibody unfit for treating disease.  Deleting “pharmaceutical” would obviate this issue.
In response to the argument that Applicants have possession of the claimed subject matter as evidenced by the working examples and Fig. 1, it is noted that claim 1 encompasses any bispecific antibody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to any first target and one antigen binding domain capable of specific binding to any second target comprising:
(a) a first fusion polypeptide comprising any first part of any first antigen binding domain capable of specific binding to the first target, any spacer domain, any second part of any first antigen binding domain capable of specific binding to the first target and any first part of an antigen binding domain capable of specific binding to the second target, wherein
the spacer domain comprises any antibody hinge or fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof,
the first part of the first antigen binding domain capable of specific binding to the first target is fused either directly to, or via a first peptide linker to, the N-terminus of the spacer domain,
 the second part of the first antigen binding domain capable of specific binding to the first target 1s fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the first antigen binding domain capable of specific binding to the first target, and 
(b) a second fusion polypeptide comprising a first part of a second antigen binding domain capable of specific binding to a first target, a spacer domain, a second part of the second antigen binding domain capable of specific binding to a first target and the second part of an antigen binding domain capable of specific binding to a second target, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof, 
the first part of the second antigen binding domain capable of specific binding to a first target is fused either directly to or via a first peptide linker to, the N-terminus of the spacer domain,
the second part of the second antigen binding domain capable of specific binding to a first target is fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the second antigen binding domain capable of specific binding to a first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the second antigen binding domain capable of specific binding to a first target, 
and wherein the first part and the second part of the antigen binding domain capable of specific binding to the second target are associated with each other to form the antigen binding domain capable of specific binding to the second target and wherein the first part and the second part of the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first and second fusion polypeptide.

However, there is insufficient written description of the required kind of structure-identifying information, e.g., amino acid sequence about the corresponding makeup of the claimed “first part of a first antigen binding domain”, “a second part of part of a first antigen binding domain”, “first part of a second antigen binding domain”, “second part of the second antigen binding domain” that correlated with binding to which first and second antigens to demonstrate possession at the time of filing because one skilled in the art cannot recognize what is claimed in claim 1 and dependent claims thereof.  The term “part” encompasses any fragment, e.g., a few amino acids of the first antigen binding domain and any fragment of the second antigen binding domain.  The part can be any fragment of VH or VL or VH-CH1 or VL-CL or VH-CL or VL-CH1.    
To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
In this case, the specification discloses 2 + 1 bispecific Contorsbodies that bind to just human OX40/FAP.  The specification does not describe a representative number of species falling with the scope of the genus or structural common to the members of the genus so the one of skill in the art can visualize or recognize the member of the genus of the actual claimed bispecific antibodies themselves that capable of binding to any given first and second antigens.
 “[A] sufficient description of a genus.., requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). 
In response to the argument that sixteen OX40/FAP 2 + 1 bispecific Contorsbodies are presented, it is noted that the binding specificity of the bispecific antibodies in claims 1-5, 7-10, 28, 32-37 are generic.  Claim 11 limits the bispecific antibody binds to any Fibroblast Activation Protein (FAP) as the second antigen and any undisclosed first antigen.  Claims 12-13 limit the bispecific antibody having FAP binding domain to the particular sequences.  Claim 14 limits the bispecific antibody binds to any OX40 as the first antigen and any undisclosed second antigen.  Claims 15-17 limit the bispecific antibody having the OX40 binding domain to the particular sequences and any second binding domain that binds to any antigen.  
While the specification identified several antibodies that may be used to form 2+1 Contorsbodies that bind to human OX40/FAP, see specification at 109, line 22 to page 136, line 18, Table i, these antibodies are not known to cross-reactive with OX40/FAP from other species such as cows, sheep, cats, dogs, horses, monkeys, rabbits, and mice, rats, etc., for treating individual (claims 32-33, 37) having any cancer (claim 34) by prolongs survival of the individual (claim 35) or individual having any infection (claim 36) in the absent of in vivo working examples. 
For these reasons, the rejection is maintained. 

Claims 1-5, 7-17, 28 and 32-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) A bispecific 2+1 contorsbody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to a first target and one antigen binding domain capable of specific binding to a second target comprising:
(a) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(b) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1A or 
(c) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(d) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1B, or 
(e) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(f) a second fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1C, or 
(g) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CH1 domain, a first peptide linker, a first heavy chain variable domain (VH first), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL first) and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(h) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a first heavy chain variable domain (VH first), a CL domain (Ckappa), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL) and a CH1 domain, as shown in Fig. 1D,
 wherein  the first VH and the first VL forms a first binding domain that binds to a first target,
wherein the second VH and the second VL forms a second binding domain that binds to a second target, 
 wherein the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first fusion polypeptide and second fusion polypeptide, and 
wherein the first target is human OX40 and the second target is human Fibroblast Activation protein (FAP),
(2) the bispecific 2+1 contorsbody that binds to human OX40 and human fibroblast activation protein (FAP), wherein 
(a) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:40 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:42 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:44 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:46 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:48 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:50 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:53 and wherein (a) the heavy chain variable region (VH FAP) comprising an amino acid sequence of SEQ ID NO:7, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:8, or (b) the heavy chain variable region (VH FAP) comprising the amino acid sequence of SEQ ID NO:15, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:16, 
(3) the bispecific 2+1 contorsbody wherein the Fc knob comprises S354 and T366W substitution in the CH3 domain and wherein the Fc hole comprises Y349C, T366S, L368A and Y407V, numbering according to Kabat EU index, 
(4) a bispecific 2+1 contorsbody comprising a first fusion protein comprising the amino acid sequence of SEQ ID NO: 64 or SEQ ID NO: 66 and a second fusion protein comprising the amino acid sequence of SEQ ID NO: 65 or SEQ ID NO: 67, and (5) a composition comprising any one of the bispecific 2+1 contorsbody above and a pharmaceutically acceptable carrier, (5) a method of treating FAP expressing cancer in a human subject in need thereof, or a method of activating OX40 expressing human T cells comprising administering to the subject an effective amount of any one of the bispecific 2+1 contorsbody above, does not reasonably provide enablement for any bispecific antibody as set forth in claims 1-5, 7-17 as a pharmaceutical composition in claim 28 and a method of treating any individual in needed thereof with any disease, any disease such as any cancer or any infection as set forth in claims 32-37. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 1 encompasses any bispecific antibody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to any first target and one antigen binding domain capable of specific binding to any second target comprising:
(a) a first fusion polypeptide comprising any first part of any first antigen binding domain capable of specific binding to the first target, any spacer domain, any second part of any first antigen binding domain capable of specific binding to the first target and any first part of an antigen binding domain capable of specific binding to the second target, wherein
the spacer domain comprises any antibody hinge or fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof,
the first part of the first antigen binding domain capable of specific binding to the first target is fused either directly to, or via a first peptide linker to, the N-terminus of the spacer domain,
 the second part of the first antigen binding domain capable of specific binding to the first target 1s fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the first antigen binding domain capable of specific binding to the first target, and 
(b) a second fusion polypeptide comprising a first part of a second antigen binding domain capable of specific binding to a first target, a spacer domain, a second part of the second antigen binding domain capable of specific binding to a first target and the second part of an antigen binding domain capable of specific binding to a second target, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof, 
the first part of the second antigen binding domain capable of specific binding to a first target is fused either directly to or via a first peptide linker to, the N-terminus of the spacer domain,
the second part of the second antigen binding domain capable of specific binding to a first target is fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the second antigen binding domain capable of specific binding to a first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the second antigen binding domain capable of specific binding to a first target, 
and wherein the first part and the second part of the antigen binding domain capable of specific binding to the second target are associated with each other to form the antigen binding domain capable of specific binding to the second target and wherein the first part and the second part of the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first and second fusion polypeptide.
Claim 2 encompasses the bispecific antibody of claim 1, wherein in the first fusion polypeptide the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target and wherein in the second fusion polypeptide the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target.
Claim 3 encompasses the bispecific antibody of claim 1 or 2, wherein the third peptide linker connecting the first part or the second part of an antigen binding domain capable of specific binding to a second target comprises at least 15 amino acids. 
Claim 4 encompasses the bispecific antibody of claim 1, wherein the first fusion polypeptide comprises the heavy chain variable domain of the antigen binding domain capable of specific binding to a second target and the second fusion polypeptide comprises the antibody light chain variable domain of the antigen binding domain capable of specific binding to a second target or the first fusion polypeptide comprises the light chain variable domain of the antigen binding domain capable of specific binding to a second target and the second fusion polypeptide comprises the antibody heavy chain variable domain of the antigen binding domain capable of specific binding to a second target. 
Claim 5 encompasses the bispecific antibody of claim 1, wherein in both the first fusion polypeptide and the second fusion polypeptide the first part of the antigen binding domain capable of specific binding to the first target is an antibody heavy chain Fab fragment and the second part of the antigen binding domain capable of specific binding to the first target is an antibody light chain Fab fragment. 
Claim 7 encompasses the bispecific antibody of any claim 1, wherein the spacer domain comprises an antibody hinge region or a fragment thereof and an IgGl Fc domain. 
Claim 8 encompasses the bispecific antibody of claim 1, wherein the spacer domain of the first fusion polypeptide comprises holes and the spacer domain of the second fusion polypeptide comprises knobs according to the knobs into hole method. 
Claim 9 encompasses the bispecific antibody of claim 1, wherein the IgGl Fc domain comprises amino acid substitutions L234A, L235A and P329G (numbering according to Kabat EU index).
Claim 10 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a second target is an antigen binding domain capable of specific binding to a tumor associated antigen. 
Claim 11 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a second target is an antigen binding domain capable of specific binding to any Fibroblast Activation Protein (FAP).
Claim 12 encompasses the bispecific antibody of claim 11, wherein the antigen binding domain capable of specific binding to FAP comprises:
(a) a heavy chain variable region (VH FAP) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:1, (i1) CDR-H2 comprising the amino acid sequence of SEQ ID NO:2, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:3, and a light chain variable region (VL FAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO-4, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:5, and (v1) CDR-L3 comprising the amino acid sequence of SEQ ID NO:6, or
(b) a heavy chain variable region (VH FAP) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:9, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:10, and (111) CDR-H3 comprising the amino acid sequence of SEQ ID NO:11, and a light chain variable region (VL FAP) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:12, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:13, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:14.
Claim 13 encompasses the bispecific antibody of any one of claim 11, wherein the antigen binding domain capable of specific binding to FAP comprises
(a) a heavy chain variable region (VH FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:7, and a light chain variable region (VL FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:8, or
(b) a heavy chain variable region (VH FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:15, and a light chain variable region (VL FAP) comprising an amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:16.
Claim 14 encompasses the bispecific antibody of claim 1, wherein the antigen binding domain capable of specific binding to a first target is an antigen binding domain capable of specific binding to any OX40.
Claim 15 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises
(a) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:22, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:35, or
(b) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:21, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:34, or
(c) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:23, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:36, or
(d) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:17, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:19, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:24, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:28, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:31, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:37, or
(e) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:25, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:29, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:32, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:38, or (f) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (ii) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (ii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:26, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:29, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:32, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:38, or
(g) a heavy chain variable region (VHOX40) comprising (1) CDR-H1 comprising the amino acid sequence of SEQ ID NO:18, (11) CDR-H2 comprising the amino acid sequence of SEQ ID NO:20, and (iii) CDR-H3 comprising the amino acid sequence of SEQ ID NO:27, and a light chain variable region (VLOX40) comprising (iv) CDR-L1 comprising the amino acid sequence of SEQ ID NO:30, (v) CDR-L2 comprising the amino acid sequence of SEQ ID NO:33, and (vi) CDR-L3 comprising the amino acid sequence of SEQ ID NO:39.
Claim 16 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises
(a) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:40 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:41, or
(b) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:42 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:43, or
(c) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:44 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:45, or
(d) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:46 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:47, or
(e) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:48 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:49, or
(f) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:50 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:51, or
(g) a heavy chain variable region (VHOX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VLOX40) comprising the amino acid sequence of SEQ ID NO:53.
Claim 17 encompasses the bispecific antibody of claim 14, wherein the antigen binding domain is capable of specific binding to OX40 and comprises (a) a heavy chain variable region (VHOX40) comprising the amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:40, and a light chain variable region (VLOX40) comprising the amino acid sequence that is at least about 95%, 96%, 97%, 98%, 99% or 100% identical to the amino acid sequence of SEQ ID NO:41. 
Claim 28 encompasses a pharmaceutical composition comprising the bispecific antibody of claim 1 and a pharmaceutically acceptable excipient.
Claim 32 encompasses a method of treating any individual in need thereof, comprising administering to the individual an effective amount of the bispecific antibody of claim 1-or the pharmaceutical composition of claim 28.
Claim 33 encompasses the method of claim 32, further comprising administering any additional therapeutic agent to the individual.
Claim 34 encompasses the method of claim 32, wherein the treated individual has any cancer.
Claim 35 encompasses the method of claim 34, wherein the treating the individual with cancer with the bispecific antibody delays progression of the cancer or prolongs survival of the individual. 
Claim 36 encompasses the method of claim 32, wherein the treated individual has any infection.
Claim 37 encompasses the method of claim 32, wherein treating the individual stimulates a T cell response or supports survival of activated T cells in the individual when compared to the T cell response or activated T cell survival before administering the bispecific antibody to the individual.
Enablement is not commensurate in scope with claims as how to make and use the genus of bispecific antibodies as a pharmaceutical composition for treating any individual having any disease such as any cancer or any infection without guidance as to the binding specificity of the bispecific antibody.
Regarding tumor associated antigen, the specification discloses:
[0123] A "tumor associated antigen" as used herein refers to an antigenic determinant presented on the surface of a target cell, which is a cell in a tumor such as a cancer cell, a cell of the tumor stroma or a B cell. In certain aspects, the tumor associated antigen is Fibroblast Activation Protein (FAP). 
Regarding Fibroblast Activation Protein (FAP), the specification discloses: 
[0125] The term "Fibroblast activation protein (FAP)", also known as Prolyl endopeptidase FAP or Seprase (EC 3.4.21), refers to any native FAP from any vertebrate source, including mammals such as primates (e.g. humans) non-human primates (e.g. cynomolgus monkeys) and rodents (e.g. mice and rats), unless otherwise indicated. The term encompasses "full-length," unprocessed FAP as well as any form of FAP which results from processing in the cell. The term also encompasses naturally occurring variants of FAP, e.g., splice variants or allelic variants. In one embodiment, the antigen binding molecule of the invention is capable of specific binding to human, mouse and/or cynomolgus FAP. The amino acid sequence of human FAP is shown in UniProt (www.uniprot.org) accession no. Q12884 (version 149, SEQ ID NO:97), or NCBI (www.ncbi.nlm.nih.gov/) RefSeq NP_004451.2. The extracellular domain (ECD) of human FAP extends from amino acid position 26 to 760. The amino acid sequence of mouse FAP is shown in UniProt accession no. P97321 (version 126, SEQ ID NO:98), or NCBI RefSeq NP_032012.1. The extracellular domain (ECD) of mouse FAP extends from amino acid position 26 to 761. Preferably, an anti-FAP binding molecule of the invention binds to the extracellular domain of FAP. Exemplary anti-FAP binding molecules are described in International Patent Application No. WO 2012/020006 A2. 
Regarding OX40, the specification discloses:
[0163] The term "OX40", as used herein, refers to any native OX40 from any vertebrate source, including mammals such as primates (e.g. humans) and rodents (e.g., mice and rats), unless otherwise indicated. The term encompasses "full-length," unprocessed OX40 as well as any form of OX40 that results from processing in the cell. The term also encompasses naturally occurring variants of OX40, e.g., splice variants or allelic variants. The amino acid sequence of an exemplary human OX40 is shown in SEQ ID NO: 107 (Uniprot P43489, version 112) and the amino acid sequence of an exemplary murine OX40 is shown in SEQ ID NO: 113 (Uniprot P47741, version 101).


Regarding peptide linker, the specification discloses:
[0171] The term "peptide linker" refers to a peptide comprising one or more amino acids, typically about 2 to 20 amino acids. Peptide linkers are known in the art or are described herein. Suitable, non-immunogenic linker peptides are, for example, (G.sub.4S).sub.n (SEQ ID NO: 185), (SG4).sub.n (SEQ ID NO: 186) or G.sub.4(SG.sub.4).sub.n (SEQ ID NO: 187) peptide linkers, wherein "n" is generally a number between 1 and 10, typically between 1 and 4, in particular 2, i.e. the peptides selected from the group consisting of GGGGS (SEQ ID NO:77), GGGGSGGGGS (SEQ ID NO:78), SGGGGSGGGG (SEQ ID NO:79), GGGGGSGGGGSSGGGGS (SEQ ID NO:80), (G.sub.40.5).sub.3 (SEQ ID NO: 81) or GGGGSGGGGSGGGGS (SEQ ID NO:81), GGGGSGGGGSGGGG (SEQ ID NO: 82) or G4(SG4).sub.2 (SEQ ID NO:82), (G.sub.4S).sub.4 (SEQ ID NO: 83) or GGGGSGGGGSGGGGSGGGGS (SEQ ID NO:83), and GGGGSGGGGSGGGSGGGGS (SEQ ID NO:84), but also include the sequences GSPGSSSSGS (SEQ ID NO:85), GSGSGSGS (SEQ ID NO:86), GSGSGNGS (SEQ ID NO:87), GGSGSGSG (SEQ ID NO:88), GGSGSG (SEQ ID NO:89), GGSG (SEQ ID NO:90), GGSGNGSG (SEQ ID NO:91), GGNGSGSG (SEQ ID NO:92) and GGNGSG (SEQ ID NO:93). Peptide linkers of particular interest are ((G.sub.4S).sub.2 (SEQ ID NO: 78) or GGGGSGGGGS (SEQ ID NO:78) and GGGGSGGGGSGGGSGGGGS (SEQ ID NO:84). 
Regarding spacer domain, the specification discloses: 
[0172] A "spacer domain" according to the present invention is a polypeptide forming a structural domain after folding. Thus, the spacer domain can be smaller than 100 amino acid residues, but needs to be structurally confined to fix the binding motifs. Exemplary spacer domains are pentameric coil-coils, antibody hinge regions or antibody Fc regions or fragments thereof. The spacer domain is a dimerization domain, i.e. the spacer domain comprises amino acids that are able to provide the dimerization functionality. 

Regarding antigen binding domain that binds to OX40, the specification discloses just six antigen binding domains antigen capable of specific binding to OX40 comprises 
(a) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:40 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:42 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:44 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:46 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:48 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:50 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) a heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:53. 
Regarding antigen binding domain that binds to any FAP, the specification discloses just two antigen binding domain capable of specific binding to FAP comprises a heavy chain variable region (V.sub.HFAP) comprising the amino acid sequence of SEQ ID NO:7 and a light chain variable region (V.sub.LFAP) comprising the amino acid sequence of SEQ ID NO:8 or a heavy chain variable region (V.sub.HFAP) comprising the amino acid sequence of SEQ ID NO:15 and a light chain variable region (V.sub.LFAP) comprising the amino acid sequence of SEQ ID NO:16, see para. [0312] to [0313]. 
The specification exemplifies bispecific 2+1 contorsbodies with two antigen binding domains binding to OX40 and one antigen binding domain binding to FAP (FAP-OX40 Contorsbodies). 
The bispecific antibody comprising two fusion polypeptides as depicted in FIG. 1A.  The first fusion polypeptide (from N- to C-terminus) comprises VH (OX40)-CH1, (G4S)2 connector (SEQ ID NO: 78), IgG1 hinge, Fc knob, (G4S)2 connector (SEQ ID NO: 78), VL(OX40)-Ckappa, (G4S)2 connector (SEQ ID NO: 78), VH(FAP)-Ckappa; a second fusion polypeptide (from N- to C-terminus): VH (OX40)-CH1, (G4S)2 connector (SEQ ID NO: 78), IgG1 hinge, Fc hole, (G4S)2 connector (SEQ ID NO: 78), VL(OX40)-Ckappa, (G4S)2 connector (SEQ ID NO: 78), VL(FAP)-CH1, wherein 
(a) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:40 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:41, or 
(b) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:42 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:43, or 
(c) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:44 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:45, or 
(d) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:46 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:47, or 
(e) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:48 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:49, or 
(f) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:50 and the light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:51, or 
(g) the heavy chain variable region (VH OX40) comprising the amino acid sequence of SEQ ID NO:52 and a light chain variable region (VL OX40) comprising the amino acid sequence of SEQ ID NO:53 and wherein (a) the heavy chain variable region (VH FAP) comprising an amino acid sequence of SEQ ID NO:7, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:8, or (b) the heavy chain variable region (VH FAP) comprising the amino acid sequence of SEQ ID NO:15, and the light chain variable region (VL FAP) comprising the amino acid sequence of SEQ ID NO:16.  These antibodies bind to activated human CD4+ and CD8+ T cells, but not resting CD4+ and CD8+ T cells as OX40 is not expressed in resting T cells, see p. 142, Figures 2E to 2H. 
However, the specification does not teach the structure, e.g., amino acid sequences of the heavy and light chains comprising the six CDRs of the antibody molecules heaving different heavy chain and different light chains that correlated with binding to which first and second targets (claims 1-10, 28, 32-37), wherein the second target is any antigen binding domain capable of specific binding to any Fibroblast Activation Protein (FAP, claim 11) or wherein the first target is any antigen binding domain capable of binding to any OX40 (claim 14) encompassed by the claims.  There are no correlation between the structures, e.g., amino acid sequences of the first and second VH and VL that are shared by at least a substantial number of the members of the genus of first binding domain in the bispecific antibody and their common function, e.g., binding to which first or second targets. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
Regarding “first part …a second part of a first antigen binding domain… a first part of the antigen binding domain capable of binding to the second antigen… the second part of the second antigen binding domain…” in claims 1, 2, the term “part” encompasses any fragment, e.g., a few amino acids of the first antigen binding domain and any fragment of the second antigen binding domain.  The specification discloses just the VH-CH1 (first Fab) as the first part of the first antigen binding domain, VL-CL as the second part of the first antigen binding domain and VL-CH1 or VH and CLkappa as the first and second part of the second antigen binding domain, see Fig. 1A to 1D.  
However, the specification does not teach any fragment, e.g., a few amino acids of first antigen binding domain and second antigen binding domain are capable of antigen specific binding.  
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, it is unpredictable which fragment is capable of binding to which first and second targets.  
Regarding pharmaceutical composition (claim 28), given the lack of specific guidance as to the binding specificity of the bispecific antibody and the lack of in vivo working example, it is unpredictable which disease such as which cancer or infection can be effectively treated by the claimed bispecific antibody.  A “pharmaceutical” composition implies the composition is intended for treating disease.  A “pharmaceutical composition” in the absent of in vivo working example is unpredictable because the lack of guidance as to the binding specificity of the antibody, the bispecific antibody may have known or unknown effects such as immunogenicity, cytokines storms, and/or cross-reactivity that make the antibody unfit for treating disease.  Deleting “pharmaceutical” would obviate this issue.
Regarding a method of treating an individual in claims 32 and 37, the specification defines “individual” as follow:
[0202] An "individual" or "subject" is a mammal. Mammals include, but are not limited to, domesticated animals (e.g. cows, sheep, cats, dogs, and horses), primates (e.g. humans and non-human primates such as monkeys), rabbits, and rodents (e.g. mice and rats). Particularly, the individual or subject is a human.

Thus, the individual is not limited.  The specification does not teach the claimed bispecific antibody binds to any first target and second target from any mammals, e.g., cows, sheep, cats, dogs, horses, humans and non-human primates such as monkeys, rabbits, mice, rats, or human.
Even assuming the bispecific antibody binds to human OX40 and human FAP, the specification does not teach the bispecific antibody binds to OX40 and FAP from other species, e.g., cows, sheep, cats, dogs, and horses), primates (e.g. humans and non-human primates such as monkeys), rabbits, and rodents (e.g. mice and rats).  
Even assuming the bispecific antibody binds to human OX40 and human FAP, one of skill in the art cannot predict which bispecific antibodies would have the requisite ability to be effectively treat all cancers that lack FAP expression from those that would merely bind the tumor cells expressing FAP.
Regarding “treatment”, the specification discloses:
[0206] As used herein, "treatment" (and grammatical variations thereof such as "treat" or "treating") refers to clinical intervention in an attempt to alter the natural course of the individual being treated, and can be performed either for prophylaxis or during the course of clinical pathology. Desirable effects of treatment include, but are not limited to, preventing occurrence or recurrence of disease, alleviation of symptoms, diminishment of any direct or indirect pathological consequences of the disease, preventing metastasis, decreasing the rate of disease progression, amelioration or palliation of the disease state, and remission or improved prognosis. In some embodiments, the molecules of the invention are used to delay development of a disease or to slow the progression of a disease.

There are no in vivo working examples that the claimed method could treat, including, but not limited to, preventing occurrence or recurrence of all cancers or infection in any individual.  
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  

Applicant's arguments filed Oct 5, 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments set forth above in response to the written description rejection apply, mutatis mutandis, to the present enablement rejection.
For clarity, claim 32 has been amended, partially obviating the rejection.
Additionally, in view of the teachings in the specification, a skilled artisan could readily make and use a variety of Contorsbodies that are representative of the scoped recited in the present claims.
Given the particular pairs of fusion polypeptides (Format 1 and Format 2 described above) and described in the specification, a skilled artisan apprised of the present specification’s teachings could readily construct other 2+1 Contorsbodies that bind any given first and second antigens using the recombinant methods, affinity assays, and functional assays described in the specification, as previously described in detail herein. Thus, the specification enables the full scope of Contorsbodies that specifically bind to a first and second antigen. For the purpose of the format of the Contorsbodies, the sequence of the binders is immaterial; the requirement of the binders is that they must access and bind their target antigens (a consideration that would be readily understood by one of skill in the art); thus the claimed subject matter is nor limited to particular sequences, as one of skill in the art will readily appreciate.
For at least these reasons, the present application is enabling for the full scope of the presently claimed 2 + 1 Contorsbodies and pharmaceutical compositions thereof. Applicant respectfully requests withdrawal of the rejection.

In response, Claim 1 encompasses any bispecific antibody consisting of two fusion polypeptides and comprising two antigen binding domains capable of specific binding to any first target and one antigen binding domain capable of specific binding to any second target comprising:
(a) a first fusion polypeptide comprising any first part of any first antigen binding domain capable of specific binding to the first target, any spacer domain, any second part of any first antigen binding domain capable of specific binding to the first target and any first part of an antigen binding domain capable of specific binding to the second target, wherein
the spacer domain comprises any antibody hinge or fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof,
the first part of the first antigen binding domain capable of specific binding to the first target is fused either directly to, or via a first peptide linker to, the N-terminus of the spacer domain,
 the second part of the first antigen binding domain capable of specific binding to the first target 1s fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the first part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the first antigen binding domain capable of specific binding to the first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the first antigen binding domain capable of specific binding to the first target, and 
(b) a second fusion polypeptide comprising a first part of a second antigen binding domain capable of specific binding to a first target, a spacer domain, a second part of the second antigen binding domain capable of specific binding to a first target and the second part of an antigen binding domain capable of specific binding to a second target, wherein the spacer domain comprises any antibody hinge region or any fragment thereof, any antibody CH2 domain, and any antibody CH3 domain or any fragment thereof, 
the first part of the second antigen binding domain capable of specific binding to a first target is fused either directly to or via a first peptide linker to, the N-terminus of the spacer domain,
the second part of the second antigen binding domain capable of specific binding to a first target is fused either directly to, or via a second peptide linker to, the C-terminus of the spacer domain, and
 the second part of an antigen binding domain capable of specific binding to a second target is fused either directly to, or via a third peptide linker to, the C-terminus of the second part of the second antigen binding domain capable of specific binding to a first target or is fused either directly to, or via a third peptide linker to, the N-terminus of the first part of the second antigen binding domain capable of specific binding to a first target, 
and wherein the first part and the second part of the antigen binding domain capable of specific binding to the second target are associated with each other to form the antigen binding domain capable of specific binding to the second target and wherein the first part and the second part of the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first and second fusion polypeptide.

Enablement is not commensurate in scope with claims as how to make and use the claimed bispecific antibodies as a pharmaceutical composition for treating any individual having any disease such as any cancer or any infection because (1) the claim has no resemblance to the structure discloses in Fig 1, (2) the lack of guidance as to the binding specificity of the bispecific antibody that correlated with the structure, e.g., amino acid sequence of “the first part” and “the second part” of the first binding domain and “the first part” and “the second part” of the second binding domain that bind to which first antigen and second antigen, respectively.  (3) None of the rejected claims recite the 2+1 Contorsbodies that bind to OX40 and FAP as argued. 
In response to the argument that sixteen OX40/FAP 2 + 1 bispecific Contorsbodies are presented, it is noted that the binding specificity of the bispecific antibodies in claims 1-5, 7-10, 28, 32-37 are generic.  Claim 11 limits the bispecific antibody binds to any Fibroblast Activation Protein (FAP) as the second antigen and any undisclosed first antigen.  Claims 12-13 limit the bispecific antibody having FAP binding domain to the particular sequences.  Claim 14 limits the bispecific antibody binds to any OX40 as the first antigen and any undisclosed second antigen.  Claims 15-17 limit the bispecific antibody having the OX40 binding domain to the particular sequences and any second binding domain that binds to any antigen.  
While the specification identified several antibodies that may be used to form 2+1 Contorsbodies that bind to human OX40/FAP, see specification at 109, line 22 to page 136, line 18, Table i, these antibodies are not known to cross-reactive with OX40/FAP from other species such as cows, sheep, cats, dogs, horses, monkeys, rabbits, and mice, rats, etc., for treating individual (claims 32-33, 37) having any cancer (claim 34) by prolongs survival of the individual (claim 35) or any infection (claim 36). 

(4) There are no in vivo working examples of any bispecific 2+1 contorsbodies prolongs any individual of the individual with any cancer (claim 35).  A “pharmaceutical composition” in the absent of in vivo working example is unpredictable because the lack of guidance as to the binding specificity of the antibody, the bispecific antibody may have known or unknown effects such as immunogenicity, cytokines storms, and/or cross-reactivity that make the antibody unfit for treating disease.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118), found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.
At the time the invention was made, the state of the art is such that even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may affect IgG binding to the neonatal Fc receptor (FcRn) and pharmacokinetics.  
For example, Piche-Nicholas et al (of record, MABS 10(1): 81-94, 2018; PTO 892) teaches altering complementary-determining region (CDRs) by 1-5 mutations significantly alter binding affinity to FcRn in vitro, see entire document, abstract, p. 95, right col, in particular.   Engineering CDRs by modify local charge and thus maintain affinity to FcRn at 400 nM or weaker in vitro while retaining antigen binding may have far-reaching implications in the half-life optimization efforts of IgG therapeutics with respect to in vivo pharmacokinetics, see p. 90, in particular. 
As another example, Barrios et al (of record, J Molecular Recognition 17: 332-338, 2004; PTO 892) teach the amino acid residues in the CDRs and the length of the antibody heavy chain complementarity determining region (CDR3) are critical for antigen specific binding site (see abstract, in particular). The length of the amino acid sequence that linked the CDRs of immunoglobulin light and heavy chains is important in maintaining their required conformation for binding and in vivo activity.
MacCallum et al (of record, Mol. Biol 262: 732-745, 1996; PTO 892) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col.) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).
Wu et al (of record, J. Mol. Biol. 294: 151-162, 1999; PTO 892) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change in antibodies that accompany antigen binding (page 152 left col.) but certain residues have been identified as important for maintaining conformation.  Thus, it is unpredictable which bispecific antibody is capable of binding to which first and second targets, in turn, effective to treat which individual with cancer or infection. 
As such, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  For these reasons, the rejection is maintained. 
New ground of objection and rejection necessitated by the amendment filed Oct 5, 2022

Claim objection
Claims 7 and 9 are objected to because of the following informality: the letter l in “IgGl” should have been number 1 or “IgG1”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-5, 7-17, 28 and 32-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of "first part”, “second part” of the first antigen binding domain and the “first part” and “second part” of the second antigen binding domain in claim 1 is confusing and indefinite because it is unclear as to the “part” being referring to in the claim.  Is the part referring to any fragment of VH or VL or VH-CH1 or VL-CL or VH-CL or VL-CH1?  One of ordinary skill in the art would not reasonably be apprised of the metes and bounds of the invention. 
Claims 2-5, 7-17, 28 and 32-37 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 
To overcome this rejection, it is suggested that claim 1 be amended to recite:
A bispecific 2+1 contorsbody consisting of two fusion polypeptides and comprising two antigen binding domains that binds to a first target and one antigen binding domain that binds to a second target comprising:
(a) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(b) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CH1 domain, a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CL domain (Ckappa), a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1A or 
(c) a first fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(d) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first light chain variable domain (VL first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1B, or 
(e) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second light chain variable domain (VL second), and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(f) a second fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CL domain (Ckappa), a first peptide linker, a spacer domain, a second peptide linker, a first heavy chain variable domain (VH first), a CH1 domain, a third peptide linker, a second heavy chain variable domain (VH second), and a CL domain (Ckappa), wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and wherein the second VH and the second VL domain forms a second antigen binding domain that binds to a second target, wherein the spacer domain comprises a hinge, a CH2 domain and a CH3 domain or a fragment thereof as shown in Fig. 1C, or 
(g) a first fusion polypeptide from N-terminus to C-terminus comprising a first light chain variable domain (VL first), a CH1 domain, a first peptide linker, a first heavy chain variable domain (VH first), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL first) and a CH1 domain, wherein  the first VH and the first VL forms a first binding domain that binds to a first target, and 
(h) a second fusion polypeptide from N-terminus to C-terminus comprising a first heavy chain variable domain (VH first), a CL domain (Ckappa), a first peptide linker, a first heavy chain variable domain (VH first), a CL domain (Ckappa), a second peptide linker, a spacer domain, a third peptide linker, a first light chain variable domain (VL) and a CH1 domain, as shown in Fig. 1D,
 wherein  the first VH and the first VL forms a first binding domain that binds to a first target,
wherein the second VH and the second VL forms a second binding domain that binds to a second target, 
 wherein the first and second antigen binding domain capable of specific binding to the first target are associated with each other to form a circular fusion polypeptide, and
wherein the spacer domain of the first fusion polypeptide and the spacer domain of the second fusion polypeptide are associated covalently to each other by a disulfide bond and comprise at least one modification promoting the association of the first fusion polypeptide and second fusion polypeptide, and 
wherein the first target is human OX40 and the second target is human Fibroblast Activation protein (FAP), for example.  

Conclusion
No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644